


Exhibit 10.12(e)

 

 

 

SECURITY AGREEMENT

 

 

Dated as of September 14, 1999

 

 

between

 

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION,

not individually, but solely as the Owner Trustee under

the TSG Trust 1999-1

 

and

 

BANK OF AMERICA, N.A.,

as the Agent for the Lenders and the Holders

 

 

and accepted and agreed to by

 

SABRE INC.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1. Definitions.

2. Grant of Security Interest.

3. Payment of Obligations.

4. Other Covenants.

5. Default; Remedies.

6. Remedies Not Exclusive.

7. Performance by the Agent of the Borrower’s Obligations.

8. Duty of the Agent.

9. Powers Coupled with an Interest.

10. Execution of Financing Statements.

11. Security Agreement Under Uniform Commercial Code.

12. Authority of the Agent.

13. Notices.

14. Severability.

15. Amendment in Writing; No Waivers; Cumulative Remedies.

16. Section Headings.

17. Successors and Assigns.

18. The Borrower’s Waiver of Rights.

19. GOVERNING LAW.

20. Obligations Are Without Recourse.

21. Partial Release; Full Release.

22. Miscellaneous.

23. Conflicts with Participation Agreement.

24. LESSEE AS A PARTY.

25. ENTIRE AGREEMENT.

 

i

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of September 14, 1999 (as amended, modified,
extended, supplemented, restated and/or replaced from time to time, this
“Security Agreement”), is made between FIRST SECURITY BANK, NATIONAL
ASSOCIATION, a national banking association, not individually, but solely as
Owner Trustee under the TSG Trust 1999-1 (the “Borrower”), and BANK OF AMERICA,
N.A., a national banking association (“Bank”), as agent for (a) the Lenders
(hereinafter defined) under the Credit Agreement dated as of September 14, 1999
(as amended, modified, extended, supplemented, restated and/or replaced from
time to time, the “Credit Agreement”) by and among the Borrower, the lending
institutions from time to time parties thereto (the “Lenders”) and Bank as the
agent for the Lenders and (b) the holders of the certificates issued pursuant to
the Trust Agreement dated as of September 14, 1999 (as amended, modified,
extended, supplemented, restated and/or replaced from time to time, the “Trust
Agreement”) among the holders from time to time parties thereto (the “Holders”)
and the Borrower, in its individual capacity thereunder and in its capacity as
Owner Trustee thereunder.  The Lenders and the Holders, together with their
successors and permitted assigns, are collectively referred to hereinafter as
the “Secured Parties”, Bank, in its capacity as agent for the Secured Parties is
referred to hereinafter as the “Agent”, and this Security Agreement is accepted
and agreed to by SABRE INC., a Delaware corporation.

 

Preliminary Statement

 

Pursuant to the Credit Agreement, the Lenders have severally agreed to make
Loans to the Borrower in an aggregate amount not to exceed the Commitments upon
the terms and subject to the conditions set forth therein, to be evidenced by
the Notes issued by the Borrower under the Credit Agreement.  Pursuant to the
Trust Agreement, the Holders have agreed to purchase the ownership interests of
the Trust created thereby in an aggregate amount not to exceed the Holder
Commitments upon the terms and subject to the conditions set forth therein, to
be evidenced by the Certificates issued by the Borrower under the Trust
Agreement.  The Borrower is, or shall be upon the date of the initial Advance
with respect to each Property, the legal and beneficial owner of such Property.

 

It is a condition, among others, to the obligation of the Lenders to make their
respective Loans to the Borrower under the Credit Agreement and the Holders to
make their respective Holder Advances under the Trust Agreement that the
Borrower shall have executed and delivered this Security Agreement to the Agent,
for the benefit of the Lenders and the Holders.

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make their respective Loans under the Credit Agreement and to induce the Holders
to make their respective Holder Advances under the Trust Agreement, the Borrower
hereby agrees with the Agent, for the benefit of the Lenders and the Holders, as
follows:

 


1.             DEFINITIONS.

 

(a)           As used herein, the following terms shall have the following
respective meanings:

 

“Accounts” shall mean all “accounts,” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by the Borrower, including
without limitation (i) all accounts receivable, other receivables, book debts
and other forms of obligations now owned or hereafter received or acquired by or
belonging or owing to the Borrower, whether arising out of goods sold or leased
or services rendered by it or from any other transaction (including without
limitation any such obligations which may be characterized as an account under
the Uniform Commercial Code), (ii) all of the Borrower’s rights in, to and under
all purchase orders or receipts now owned or hereafter acquired by it for goods
or services, (iii) all of the Borrower’s rights to any goods represented by any
of the foregoing (including without limitation unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (iv) all monies due or to become due
to the Borrower under all purchase orders and contracts for the sale or lease of
goods or the performance of services or both by the Borrower (whether or not yet
earned by performance on the part of the Borrower) now or hereafter in
existence, including without limitation the right to receive the proceeds of
said purchase orders and contracts, and (v)

 

--------------------------------------------------------------------------------


 

all collateral security and guarantees of any kind, now or hereafter in
existence, given by any Person with respect to any of the foregoing.

 

“Chattel Paper” shall mean any and all “chattel paper,” as such term is defined
in the Uniform Commercial Code, now owned or hereafter acquired by the Borrower,
wherever located.

 

“Documents” shall mean any and all “documents”, as such term is defined in the
Uniform Commercial Code, now owned or hereafter acquired by the Borrower,
wherever located, including without limitation each bill of lading, dock
warrant, dock receipt, warehouse receipt or order for the delivery of goods, and
also any other document which in the regular course of business or financing is
treated as adequately evidencing that the person in possession of it is entitled
to receive, hold and dispose of the document and the goods it covers.

 

“General Intangibles” shall mean any and all “general intangibles,” as such term
is defined in the Uniform Commercial Code, now owned or hereafter acquired by
the Borrower, including without limitation all contracts, undertakings, or
agreements in or under which the Borrower may now or hereafter have any right
(other than any right evidenced by Chattel Paper, Documents or Instruments),
title or interest, including without limitation any agreements relating to the
terms of payment or the terms of performance of any Account.

 

“Holders” shall have the meaning specified in the first paragraph of this
Security Agreement.

 

“Instruments” shall mean any and all “instruments”, as such term is defined in
the Uniform Commercial Code, now owned or hereafter acquired by the Borrower,
wherever located, including without limitation all certificated securities, all
certificates of deposit, and all notes and other, without limitation, evidences
of indebtedness, other than instruments that constitute, or are a part of a
group of writings that constitute, Chattel Paper.

 

“Investment Property” shall mean any and all “investment property,” as such term
is defined in the Uniform Commercial Code, now owned or hereafter acquired by
the Borrower, wherever located.

 

“Lenders” shall have the meaning specified in the first paragraph of this
Security Agreement.

 

“Lessee” shall mean Sabre Inc., a Delaware corporation, its successors,
permitted assigns and permitted transferees.

 

“Obligations” shall mean any and all obligations, (i) subject to the following
subsection (ii), of the Borrower now existing or hereafter arising under the
Credit Agreement, the Notes, the Trust Agreement, the Certificates and/or any
other Operative Agreement and (ii) with respect to Section 24 of this Security
Agreement, of the Lessee now existing or hereafter existing under the Operative
Agreements.

 

(b)           Capitalized terms used but not otherwise defined in this Security
Agreement shall have the respective meanings specified in the Credit Agreement
or Appendix A to the Participation Agreement dated as of September 14, 1999 (as
amended, modified, extended, supplemented, restated and/or replaced from time to
time in accordance with the applicable provisions thereof, the “Participation
Agreement”) among Lessee, the Borrower, the Holders, the Lenders, and Bank of
America, N.A. as agent for the Lenders and respecting the Security Documents, as
the agent for the Lenders and the Holders, to the extent of their interests.

 

(c)           The rules of usage set forth in Appendix A to the Participation
Agreement shall apply to this Agreement.

 

2

--------------------------------------------------------------------------------


 


2.             GRANT OF SECURITY INTEREST.

 

To secure payment of all the amounts advanced under the Credit Agreement in
connection with the Notes, all the amounts advanced or contributed under the
Trust Agreement in connection with the Certificates and all other amounts now or
hereafter owing to the Lenders, the Holders or the Agent thereunder or under any
other Operative Agreement, THE BORROWER HEREBY CONVEYS, GRANTS, ASSIGNS,
TRANSFERS, HYPOTHECATES, MORTGAGES AND SETS OVER TO THE AGENT FOR THE BENEFIT OF
THE SECURED PARTIES A FIRST PRIORITY SECURITY INTEREST IN AND LIEN ON THE TRUST
ESTATE, WHETHER NOW EXISTING OR HEREAFTER ACQUIRED INCLUDING WITHOUT LIMITATION
THE FOLLOWING:

 

(a)           all right, title and interest of the Borrower in and to the
Operative Agreements now existing or hereafter acquired by the Borrower
(including without limitation all rights to payment and indemnity rights of the
Borrower under the Participation Agreement) (all of the foregoing in this
paragraph (a) being referred to as the “Rights in Operative Agreements”);

 

(b)           all right, title and interest of the Borrower in and to all of the
Equipment;

 

(c)           all right, title and interest of the Borrower in and to all of the
Fixtures;

 

(d)           all the estate, right, title, claim or demand whatsoever of the
Borrower, in possession or expectancy, in and to each Property, Fixture or
Equipment or any part thereof;

 

(e)           all right, title and interest of the Borrower in and to all
substitutes, modifications and replacements of, and all additions, accessions
and improvements to, the Fixtures and Equipment, subsequently acquired or leased
by the Borrower or constructed, assembled or placed by the Borrower on any
Property, immediately upon such acquisition, lease, construction, assembling or
placement, and in each such case, without any further conveyance, assignment or
other act by the Borrower;

 

(f)            all right, title and interest of the Borrower in, to and under
books and records relating to or used in connection with the operation of one
(1) or more Properties or any part thereof; all rights of the Borrower to the
payment of money and all property; and all rights in and to any causes of action
or choses in action now or hereafter existing in favor of the Borrower and all
rights to any recoveries therefrom;

 

(g)           all right, title and interest of the Borrower in and to all
unearned premiums under insurance policies now held or subsequently obtained by
the Lessee relating to one (1) or more Properties and the Borrower’s interest in
and to all proceeds of any insurance policies maintained by or for the benefit
of the Borrower, including without limitation any right to collect and receive
such proceeds; and all awards and other compensation, including without
limitation the interest payable thereon and any right to collect and receive the
same, made to the present or any subsequent owner of any Property for the taking
by eminent domain, condemnation or otherwise, of all or any part of any Property
or any easement or other right therein;

 

(h)           all right, title and interest of the Borrower in and to (i) all
consents, licenses, certificates and other governmental approvals relating to
construction, completion, use or operation of any Property or any part thereof
and (ii) all Plans and Specifications relating to any Property;

 

(i)            all right, title and interest of the Borrower in and to all Rent
and all other rents, payments, purchase prices, receipts, revenues, issues and
profits payable under the Lease or pursuant to any other lease with respect to
any Property;

 

(j)            all right, title and interest of the Borrower in and to all
Instruments and Documents;

 

(k)           all right, title and interest of the Borrower in and to all
General Intangibles;

 

(l)            all right, title and interest of the Borrower in and to all
Chattel Paper (including without limitation all rights under the Lease);

 

3

--------------------------------------------------------------------------------


 

(m)          all right, title and interest of the Borrower in and to all money,
cash or cash equivalent and bank accounts;

 

(n)           all right, title and interest of the Borrower in and to all
Accounts;

 

(o)           all right, title and interest of the Borrower in and to all
proceeds of letters of credit issued in favor of the Borrower in connection with
any Property; and

 

(p)           all right, title and interest of the Borrower in and to all
proceeds, both cash and noncash, of any of the foregoing.

 

(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by the Borrower and described in the foregoing clauses (a)
through (p) are collectively referred to as the “Trust Property”).

 

TO HAVE AND TO HOLD the Trust Property and the rights and privileges hereby
granted unto the Agent (for the benefit of the Lenders and the Holders) its
successors and assigns for the uses and purposes set forth, until all of the
Obligations are paid in full; provided, that EXCLUDED from the Trust Property at
all times and in all respects shall be all Excepted Payments.

 


3.             PAYMENT OF OBLIGATIONS.

 

The Borrower shall pay all Obligations in accordance with the terms of the
Credit Agreement, the Notes, the Trust Agreement, the Certificates and the other
Operative Agreements and perform each term to be performed by it under the
Credit Agreement, the Notes, the Trust Agreement, the Certificates and the other
Operative Agreements.

 


4.             OTHER COVENANTS.

 

At any time and from time to time, upon the written request of the Agent, and at
the expense of the Borrower (with funds provided by the Lessee for such
purpose), the Borrower will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the Agent reasonably
may request for the purposes of obtaining or preserving the full benefits of
this Security Agreement and of the rights and powers granted by this Security
Agreement.

 


5.             DEFAULT; REMEDIES.

 

(a)           If a Credit Agreement Event of Default has occurred and is
continuing:

 

(i)            the Agent, in addition to all other remedies available at law or
in equity, shall have the right forthwith to enter upon any Property (or any
other place where any component of any Property is located at such time) without
charge, and take possession of all or any portion of the Trust Property, and to
re–let the Trust Property and receive the rents, issues and profits thereof, to
make repairs and to apply said rentals and profits, after payment of all
necessary or proper charges and expenses, on account of the amounts hereby
secured (subject to the Excepted Payments); and

 

(ii)           the Agent, shall, as a matter of right, be entitled to the
appointment of a receiver for the Trust Property, and the Borrower hereby
consents to such appointment and waives notice of any application therefor.

 

(b)           If a Credit Agreement Event of Default has occurred and is
continuing, the Agent may proceed by an action at Law, suit in equity or other
appropriate proceeding, to protect and enforce its rights, whether for the
foreclosure of the Lien of this Security Agreement, or for the specific
performance of any agreement contained herein or for an injunction against the
violation of any of the terms hereof.  The proceeds of any sale of any of the
Trust Property shall be applied pursuant to Section 8.7 of the Participation
Agreement.  In addition, the Agent may proceed under Section 11 hereof.

 

4

--------------------------------------------------------------------------------


 

(c)           To the extent permitted by applicable Law, the Borrower hereby
waives the benefit of all appraisement, valuation, stay, extension and
redemption laws now or hereafter in force and all rights of marshalling in the
event of any sale of the Trust Property or any portion thereof or interest
therein.

 


6.             REMEDIES NOT EXCLUSIVE.

 

The Agent shall be entitled to enforce payment of the indebtedness and
performance of the Obligations and to exercise all rights and powers under this
Security Agreement or under any of the other Operative Agreements or other
agreements or any laws now or hereafter in force, notwithstanding some or all of
the Obligations may now or hereafter be otherwise secured, whether by deed of
trust, mortgage, security agreement, pledge, Lien, assignment or otherwise. 
Neither the acceptance of this Security Agreement nor its enforcement, shall
prejudice or in any manner affect the Agent’s right to realize upon or enforce
any other security now or hereafter held by the Agent, it being agreed that the
Agent shall be entitled to enforce this Security Agreement and any other
security now or hereafter held by the Agent in such order and manner as the
Agent may determine in its absolute discretion.  No remedy conferred hereunder
or under any other Operative Agreement upon or reserved to the Agent is intended
to be exclusive of any other remedy herein or therein or by law provided or
permitted, but each shall be cumulative and shall be in addition to every other
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or by statute.  Every power or remedy given by any of the Operative
Agreements to the Agent or to which it may otherwise be entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by the Agent.  In no event shall the Agent, in the exercise
of the remedies provided in this Security Agreement (including without
limitation in connection with the assignment of Rents to the Agent, or the
appointment of a receiver and the entry of such receiver onto all or any part of
the Land), be deemed a “mortgagee in possession” or a “pledgee in possession”,
and the Agent shall not in any way be made liable for any act, either of
commission or omission, in connection with the exercise of such remedies, other
than for its gross negligence or willful misconduct.

 


7.             PERFORMANCE BY THE AGENT OF THE BORROWER’S OBLIGATIONS.

 

If the Borrower fails to perform or comply with any of its agreements contained
herein, the Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.  The reasonable expenses of the Agent incurred in connection with
actions undertaken as provided in this Section 7, together with interest thereon
at a rate per annum equal to the Overdue Rate, from the date of payment by the
Agent to the date reimbursed by the Borrower, shall be payable by the Borrower
(with funds provided by the Lessee for such purpose) to the Agent on demand and
constitutes part of the Obligations secured hereby.

 


8.             DUTY OF THE AGENT.

 

The Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of any Trust Property in its possession, under Section 9-207 of the
Uniform Commercial Code or otherwise, shall be to deal with it in the same
manner as the Agent deals with similar property for its own account.  Neither
the Agent, any Lender, any Holder nor any of their respective directors,
officers, employees, shareholders, partners or agents shall be liable for
failure to demand, collect or realize upon any of the Trust Property or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Trust Property upon the request of the Borrower or any other Person or to
take any other action whatsoever with regard to the Trust Property or any part
thereof.

 


9.             POWERS COUPLED WITH AN INTEREST.

 

All powers, authorizations and agencies contained in this Security Agreement are
coupled with an interest and are irrevocable until this Security Agreement is
terminated and the Liens created hereby are released.

 

5

--------------------------------------------------------------------------------


 


10.          EXECUTION OF FINANCING STATEMENTS.

 

Pursuant to Section 9-402 of the Uniform Commercial Code, the Borrower
authorizes the Agent at the expense of the Borrower (such amounts to be paid
with funds provided by the Lessee for such purpose) to file financing statements
with respect to the Trust Property under this Security Agreement without the
signature of the Borrower in such form and in such filing offices as the Agent
reasonably determines appropriate to perfect the security interests of the Agent
under this Security Agreement.  A carbon, photographic or other reproduction of
this Security Agreement shall be sufficient as a financing statement for filing
in any jurisdiction.  For purposes of such financing statement, the Borrower
shall be deemed to be the debtor, and the Agent shall be deemed to be the
secured party.  The addresses of the Borrower and the Agent are as provided in
Schedule 12.2 to the Participation Agreement.

 


11.          SECURITY AGREEMENT UNDER UNIFORM COMMERCIAL CODE.

 

(a)           It is the intention of the parties hereto that this Security
Agreement as it relates to matters of the grant, perfection and priority of
security interests the subject hereof, shall constitute a security agreement
within the meaning of the Uniform Commercial Code of the States in which the
Trust Property is located.  If a Credit Agreement Event of Default shall occur,
then in addition to having any other right or remedy available at Law or in
equity, the Agent may proceed under the applicable Uniform Commercial Code and
exercise such rights and remedies as may be provided to a secured party by such
Uniform Commercial Code with respect to all or any portion of the Trust Property
which is personal property (including without limitation taking possession of
and selling such property).  If the Agent shall elect to proceed under the
Uniform Commercial Code, then fifteen (15) days’ notice of sale of the personal
property shall be deemed reasonable notice and the reasonable expenses of
retaking, holding, preparing for sale, selling and the like incurred by the
Agent shall include, but not be limited to, reasonable attorneys’ fees and legal
expenses.  At the Agent’s request, the Borrower shall assemble such personal
property and make it available to the Agent at a place designated by the Agent
which is reasonably convenient to both parties.

 

(b)           The Borrower, upon reasonable request by the Agent from time to
time, shall execute, acknowledge and deliver to the Agent one (1) or more
separate security agreements, in form reasonably satisfactory to the Agent,
covering all or any part of the Trust Property and will further execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
any financing statement, affidavit, continuation statement or certificate or
other document as the Agent may reasonably request in order to perfect,
preserve, maintain, continue or extend the security interest under, and the
priority of the Liens granted by, this Security Agreement and such security
instrument.  The Borrower further agrees to pay to the Agent (with funds
provided by the Lessee for such purpose) on demand all reasonable costs and
expenses incurred by the Agent in connection with the preparation, execution,
recording, filing and re-filing of any such document and all reasonable costs
and expenses of any record searches for financing statements the Agent shall
reasonably require.  The filing of any financing or continuation statements in
the records relating to personal property or chattels shall not be construed as
in any way impairing the right of the Agent to proceed against any property
encumbered by this Security Agreement.

 


12.          AUTHORITY OF THE AGENT.

 

The Borrower acknowledges that the rights and responsibilities of the Agent
under this Security Agreement with respect to any action taken by the Agent or
the exercise or non-exercise by the Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Security Agreement shall be governed by the Credit Agreement and
Section 8.6 of the Participation Agreement and by such other agreements with
respect thereto as may exist from time to time (until such time as all amounts
due and owing to the Secured Parties and the Agent under the Operative
Agreements have been paid in full), but the Agent shall be conclusively presumed
to be acting as agent for the Secured Parties with full and valid authority so
to act or refrain from acting, and the Borrower shall be under no obligation, or
entitlement, to make any inquiry respecting such authority.

 

6

--------------------------------------------------------------------------------


 


13.          NOTICES.

 

All notices required or permitted to be given under this Security Agreement
shall be in writing and delivered as provided in Section 12.2 of the
Participation Agreement.

 


14.          SEVERABILITY.

 

Any provision of this Security Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof.

 


15.          AMENDMENT IN WRITING; NO WAIVERS; CUMULATIVE REMEDIES.

 

(a)           Neither this Security Agreement nor any of the terms or provisions
of this Security Agreement may be waived, amended, supplemented, discharged,
terminated or otherwise modified except in accordance with the terms of Section
12.4 of the Participation Agreement.

 

(b)           No failure to exercise, nor any delay in exercising, on the part
of the Agent, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Agent of any right or
remedy hereunder on any one (1) occasion shall not be construed as a bar to any
right or remedy which the Agent would otherwise have on any future occasion.

 

(c)           The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 


16.          SECTION HEADINGS.

 

The section headings used in this Security Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 


17.          SUCCESSORS AND ASSIGNS.

 

This Security Agreement shall be binding upon the successors of the Borrower,
and the Borrower shall not assign any of its rights or obligations hereunder or
with respect to any of the Trust Property without the prior written consent of
the Agent.  This Security Agreement shall inure to the benefit of the Agent, the
Lenders, the Holders and their respective successors and assigns, in accordance
with their respective interest herein.

 


18.          THE BORROWER’S WAIVER OF RIGHTS.

 

Except as otherwise set forth herein, to the fullest extent permitted by law,
the Borrower waives the benefit of all laws now existing or that may
subsequently be enacted providing for (a) any appraisement before sale of any
portion of the Trust Property, (b) any extension of the time for the enforcement
of the collection of the indebtedness or the creation or extension of a period
of redemption from any sale made in collecting such debt, (c) exemption of any
portion of the Trust Property from attachment, levy or sale under execution or
exemption from civil process, (d) any objections to the commencement or
continuation of an action to foreclose the Lien of this Security Agreement or
exercise of any other remedies hereunder based on any action being prosecuted or
any judgment entered with respect to the Obligations or any Liens or security
interests that secure payment and performance of the Obligations and (e) any
objections to the commencement of, continuation of, or entry of a judgment in
any such other action based on any action or judgment connected to this Security
Agreement.  In case of a foreclosure sale, the Trust Property may be sold, at
the Agent’s election, in one (1) parcel or in more than one (1) parcel and the
Agent is specifically empowered (without being required to do so, and in its
sole and absolute discretion) to cause successive sales of portions of the Trust
Property to be held.  Except as otherwise set forth herein, to the fullest
extent the Borrower may do so, the Borrower agrees that the Borrower will not at
any time insist upon, plead, claim or take the benefit or advantage of any law
now or hereafter in force providing for any appraisement, valuation, stay,
exemption, extension

 

7

--------------------------------------------------------------------------------


 

or redemption, or requiring foreclosure of this Security Agreement before
exercising any other remedy granted hereunder and the Borrower, for the Borrower
and its successors and assigns, and for any and all Persons ever claiming any
interest in the Trust Property, to the extent permitted by Law, hereby waives
and releases all rights of redemption, valuation, appraisement, stay of
execution, notice of election to mature or declare due the whole of the
Obligations and marshalling in the event of foreclosure of the Liens hereby
created.

 


19.          GOVERNING LAW.

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 11(a) HEREOF, THIS SECURITY
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS.

 


20.          OBLIGATIONS ARE WITHOUT RECOURSE.

 

The provisions of the Participation Agreement relating to limitations on
liability are hereby incorporated by reference herein, Mutatis Mutandis.

 


21.          PARTIAL RELEASE; FULL RELEASE.

 

The Agent may release for such consideration as it may require , or upon the
prior written consent of the Majority Secured Parties (unless such matter is a
Unanimous Vote Matter), any portion of the Trust Property or any other security,
and grant such extensions and indulgences in relation to the Obligations secured
hereby, without (as to the remainder of the Trust Property) in any way impairing
or affecting the Lien, security interest and priority herein provided for the
Agent compared to any other Lien holder or secured party. Further, the Agent
shall execute and deliver to the Borrower such documents and instruments as may
be required to release the Lien and security interest created by this Security
Agreement with respect to the Properties as provided in Section 8.8 of the
Participation Agreement or to grant the easements and permit the other matters
provided for in Section 8.5 of the Participation Agreement.

 


22.          MISCELLANEOUS.

 

(a)           This Security Agreement is one (1) of the documents which create
Liens and security interests that secure payment and performance of the
Obligations.  The Agent, at its election, may commence or consolidate in a
single action all proceedings to realize upon all such Liens and security
interests.

 

(b)           [Intentionally Omitted.]

 

(c)           THE PROVISIONS OF THE PARTICIPATION AGREEMENT RELATING TO
SUBMISSION TO JURISDICTION AND VENUE ARE HEREBY INCORPORATED BY REFERENCE
HEREIN, MUTATIS MUTANDIS.

 


23.          CONFLICTS WITH PARTICIPATION AGREEMENT.

 

Notwithstanding any other provision hereof, in the event of any conflict between
the terms of this Security Agreement and the Participation Agreement, the terms
of the Participation Agreement shall govern.

 


24.          LESSEE AS A PARTY.

 

LESSEE HAS EXECUTED THIS SECURITY AGREEMENT FOR THE PURPOSE OF SUBJECTING TO THE
SECURITY INTERESTS GRANTED HEREUNDER ALL OF ITS RIGHT, TITLE, ESTATE AND
INTEREST, IF ANY, IN AND TO THE TRUST PROPERTY TO SECURE ITS OBLIGATIONS UNDER
THE OPERATIVE AGREEMENTS.  ACCORDINGLY, LESSEE HEREBY GRANTS TO THE AGENT (FOR
THE BENEFIT OF THE LENDERS AND THE HOLDERS) A SECURITY INTEREST IN AND TO ALL OF
ITS RIGHT, TITLE, ESTATE AND INTEREST, IF ANY, IN AND TO THE TRUST PROPERTY (TO
THE EXTENT

 

8

--------------------------------------------------------------------------------


 

LESSEE HAS ANY RIGHT, TITLE OR INTEREST THEREIN AND WITHOUT REGARD TO ANY
LANGUAGE IN SECTION 2 OR THE DEFINITION OF “TRUST PROPERTY” OR ANY DEFINITION OF
ANY ITEM CONSTITUTING THE TRUST PROPERTY WHICH OTHERWISE WOULD LIMIT THE TRUST
PROPERTY TO THE RIGHT, TITLE AND INTEREST OF THE BORROWER THEREIN) TO SECURE ITS
OBLIGATIONS UNDER THE OPERATIVE AGREEMENTS.  LESSEE ACKNOWLEDGES AND AGREES
THAT, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE AGENT SHALL HAVE THE RIGHT
TO EXERCISE ANY OR ALL OF ITS REMEDIES HEREUNDER AS AGAINST ANY SUCH RIGHT,
TITLE, ESTATE OR INTEREST OF LESSEE IN OR TO THE TRUST PROPERTY.

 


25.          ENTIRE AGREEMENT.

 

THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER OPERATIVE AGREEMENTS, REPRESENTS
THE FINAL AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREIN AND
THEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

 

[signature pages follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned have caused the Security Agreement
to be duly executed and delivered as of the date first above written.

 

 

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION, not individually, but solely as the
Owner Trustee under the TSG Trust 1999-1

 

 

 

 

 

By:

/s/ Val T. Orton

 

Name:

Val T. Orton

 

Title:

Vice President

 

 

[signature pages continue]

 

 

10

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA N.A., as the Agent for the Lenders and the Holders

 

 

 

 

 

By:

/s/ Kevin C. Leader

 

Name:

Kevin C. Leader

 

Title:

Managing Director

 

 

11

--------------------------------------------------------------------------------


 

 

Accepted and Agreed to:

 

SABRE INC.

 

 

 

By:

/s/ Jeffery M. Jackson

 

Name:

Jeffery M. Jackson

 

Title:

Exec. VP, CFO

 

 

 

[signature pages end]

 

 

12

--------------------------------------------------------------------------------
